Citation Nr: 1418822	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.  He served in Vietnam from June 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2004 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran's psychiatric disorder on appeal requires clarification on remand.  Originally, the Veteran filed an application to reopen a previously denied claim of entitlement to service connection for PTSD.  The medical records found in the claims file indicate that the Veteran is being treated for PTSD symptoms, but has also been diagnosed with a panic disorder, anxiety, schizophrenia, and an adjustment disorder.  In addition, in a June 1981 rating decision, the RO denied a claim of service connection for delayed stress syndrome, nervous condition, and in an October 1982 decision the Board denied a claim of service connection for an acquired psychiatric disability.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  Accordingly, the Board has broadened the scope of the Veteran's claim reopened herein to encompass any and all acquired psychiatric disorders reasonably raised by the record.  Thus, the Veteran's mental disorder claim has been recharacterized to include additional psychiatric disorders, as set forth above.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required on his part.  


FINDINGS OF FACT

1.  In September 2008, the Board denied service connection for PTSD; and the decision is final.  

2.  The evidence associated with the claims file since the Board's September 2008 denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.  

3.  The evidence of record demonstrates that hepatitis C was not manifest during active service and was not a result of any established event, injury, or disease during active service.  


CONCLUSIONS OF LAW

1.  The October 1982 and September 2008 Board decisions that denied service connection for an acquired psychiatric disability and PTSD, respectively, are final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 (2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

3.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in letters from the RO dated in November 2003 and July 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the July 2009 correspondence.  

Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for resolution of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, without detriment to the due process rights of the Veteran.  

As to the remaining claim, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal decided herein have been met.  

In regard to the Veteran's claim for service connection for hepatitis C, a VA examination was not conducted.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination is not needed because the Veteran's service treatment records are entirely negative for any diagnosis of, or indicia of, blood or liver disorders.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence that reflected that he suffered an event, injury, or disease in service that may be associated with symptoms relating to this claim).  

Moreover, there is no question that hepatitis C is currently diagnosed, but for reasons that will be more fully discussed below on the merits of this claim, there is no indication in the record of a causal connection between the diagnosis and the Veteran's period of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i) , Duenas, 18 Vet. App. at 517.  

Otherwise, the duty to assist has been fulfilled as service treatment records, private medical records, and VA medical records relevant to the matters decided herein have been requested or obtained.  A December 2004 service department record indicates that the RO attempted without success to obtain medical records for the Veteran from the 67th and 85th Evacuation Hospitals, but no records were located.  Thus, a remand in another attempt to obtain such records to support the hepatitis C claim would no doubt prove futile.  The Board finds, therefore, that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and that the evidence is otherwise sufficient to award service connection for this disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

In an October 1982 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disability.  The Board found that an acquired psychiatric disorder was not present in service; a psychosis was first shown several years after service and was not related thereto; and symptomatology reported by the Veteran on psychiatric admission and consultation did not sufficiently manifest a stress syndrome.  

The Veteran's claim for service connection for PTSD was previously considered and denied by the RO in rating decisions dated in March 1996 and May 2001.  The Veteran timely appealed the May 2001 denial.  The Board denied the claim in September 2008 finding that there was no credible corroborating evidence of the Veteran's claimed in-service stressors.  This decision is final.  38 C.F.R. § 20.1100.  

The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

At the time of the October 1982 Board decision, the evidence of record included the Veteran's service treatment records and records of post service VA hospitalization and outpatient treatment, beginning in 1977.

At the time of the September 2008 Board decision that denied service connection for PTSD, the evidence of record consisted of: service treatment records; service personnel records; private medical records from the Toledo Mental Health Center dated from August 1983 to September 1983; private records from the county hospital dated in August 1983, November 1984, July 1985, October 1987, and April 1991; private correspondence from the Fountainview Center dated in September 1996 and May 1997 detailing treatment for alcohol dependence in full remission; private medical records from Dr. J.S.C., dated from September 1990 to February 1993; records from the Social Security Administration (SSA), including a March 2004 mental evaluation; VA treatment records dated in February 1979, from August 1977 to July 1980, September 1983 to October 1983, May 1990 to July 1992, in February 1995, February 2003 to December 2003, February 2004 to April 2004, January 2005 to July 2006, and August 2006 to June 2007; a January 2001 buddy statement from C.D.C. explaining that he and the Veteran were assigned to the same unit in Vietnam and did vehicle repair in the motor pool but regularly did guard duty and were involved in combat when the compound came under fire; VA examinations dated in January 1995, June 1996, July 1996, July 1997 and October 2005; and written submissions from the Veteran and his representative detailing alleged in-service stressors and maintaining that his involvement in combat situations in Vietnam still affected him today.  

May 1998 correspondence from the former U.S. Armed Services Center for Research of Unit Records (CRUR) reported that many of the morning reports of the 552d Maintenance Company were unreadable, but verified that the Veteran and a Private S.G. were assigned to that unit but did not document an incident described by the Veteran.  CRUR also reported that it could not verify attacks on two base locations or whether a W.C. was killed in action during the Veteran's tour of duty; 

Evidence added to the file since the October 1982 Board decision includes the evidence noted above, as well as the evidence described below that was received subsequent to the September 2008 Board decision.

In July 2009 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for PTSD.  Since the September 2008 Board decision the following evidence has been associated with the claims file: copies of service personnel records; VA treatment records dated in January 2001, August 2001, from January 2002 to April 2002, February 2003 to August 2004, March 2009 to August 2009, and April 2010 to May 2010; the Veteran's September 2009 PTSD questionnaire in which he reported three stressors: he feared for his life as a tower guard at the 552nd Maintenance Company compound when the base came under enemy fire; he rode shotgun in a water truck and several times came under enemy fire; and vehicles in which he travelled to different compounds many times were assaulted; a December 2009 report from the U.S. Army and Joint Services Records Research Center (JSRRC) that a military police intelligence report verified that in September 1970 the main base camp of the 552nd Maintenance Company at Phu Tai came under armed attack from an unknown enemy force; a VA examination dated in January 2010; and written submissions from the Veteran and his representative.  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The evidence submitted subsequent to the October 1982 and September 2008 Board decisions as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claim was denied in October 1982 because the evidence did not establish an acquired psychiatric disorder during service or until a number of years thereafter and in September 2008 because there was no evidence to corroborate the Veteran's claimed in-service stressors.  The evidence received subsequent to the September 2008 Board decision includes verification of one claimed in-service stressor by the JSRRC in December 2009.  

As such, this investigative finding tends to corroborate at least one of the Veteran's assertions of an in-service stressor.  In addition, a May 2010 VA mental health clinic record, the last VA treatment record found in the claims file, noted a diagnosis of PTSD by a VA licensed social worker.  Moreover, although there may be little substantive difference in most of the evidence submitted before and after the prior final decision in 2008, in view of a change in VA regulations the Board is required to reopen this claim.  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  VBA Training Letter 10-05 (July 16, 2010) states with regard to this amendment: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"

The Veteran's statement received in September 2009 demonstrates fear of hostile military activity while serving in Vietnam.  Further, his records, including his service personnel records, his military occupational specialty (MOS) of vehicle maintenance (which included guard duty), and his Vietnam Service Medal and Vietnam Campaign Medal, show service in a location involving exposure to hostile military activity.  Pursuant to the VBA training letter interpreting the recent revision to the PTSD regulations, this statement is also sufficient to reopen the claim.  Reopening of the claim for service connection for an acquired psychiatric disorder, to include PTSD, therefore, is in order.  

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the change in VA's PTSD regulations in July 2010.  

The newly submitted evidence related to the Veteran's in-service stressors raises a reasonable possibility of substantiating the claim.  Further, under newly enacted regulation 38 C.F.R. § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor involving fear of hostile military or terrorist activity, even if that statement was previously of record, as sufficient to constitute new and material evidence.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  

As such, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened; however, as discussed in the Remand below, the Board finds that additional evidentiary development is necessary for this issue.  


Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that an appellant seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The Veteran's claimed hepatitis C is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply as to that claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Hepatitis C

The Veteran seeks service connection for hepatitis C.  In his written submissions, the Veteran contends that while serving in Vietnam he had surgery in June 1970 at Qui Nhion Evacuation Hospital and was hospitalized for a week to ten days.  He believes this surgery is the cause of his hepatitis C.  

Service treatment records are negative for any treatment for, or diagnosis of, hepatitis.  The only operation noted in June 1970 is one for circumcision.  It was noted that circumcision was a ward procedure and local anesthesia was provided.  On a September 1971 medical history, the Veteran specifically denied ever being treated for a liver disease, such as yellow jaundice or hepatitis.  The report of the Veteran's December 1971 discharge examination disclosed no abnormalities related to his liver or his blood system.  

Post-service, according to a June 1996 VA general examination, no scars were noted in the groin area when his digestive system was reviewed and the absence of a hernia was noted.  

According to May 1997 correspondence from the Fountainview Center the Veteran reported experimental use of heroin in service in 1970 and LSD in 1969.  

A June 2003 VA medical record noted that the Veteran was positive for hepatitis C.  

A July 2003 VA medical record noted that the Veteran was diagnosed with hepatitis C, but was currently consuming alcohol.  

On a November 2003 hepatitis risk factors questionnaire, the Veteran admitted that his family shared toothbrushes and razors, but otherwise he denied blood transfusions, using intranasal cocaine, engaging in high risk sexual activity, having had hemodialysis or acupuncture with non-sterile needles, or tattoos or body piercings, or of ever being a healthcare worker or being exposed to contaminated blood or fluids.  

A February 2004 VA medical record noted an assessment of hepatitis C and that the Veteran was followed by a VA hepatitis C clinic.  

In a February 2004 disability examination for the Social Security Administration (SSA), the Veteran told the examiner that he found out he had hepatitis C in July 2003 from a routine blood test.  He told the examiner that he was not sure whether his ex-wife, now deceased, was on drugs, but he denied that he had ever taken any intravenous drugs or had tattoos or blood transfusions.  He told the examiner that he did not know the source of his hepatitis.  He complained of occasional nausea and generally feeling weak and tired.  He conceded he drank "a very heavy amount" since the age of 18 or 20 and quit all together 10 years ago, but resumed one year ago.  He also denied any past surgeries.  

A July 2005 VA medical record noted that the Veteran had been positive for hepatitis C since June 2003, but was negative for hepatitis A and hepatitis B.  The Veteran admitted to drinking alcohol and using drugs in violation of treatment protocol as recently as two or three days before his clinical visit.  

In a July 2006 signed statement, the Veteran indicated that he had surgery at the 67th Evacuation Hospital in Vietnam in 1970 on his groin area.  

An August 2006 VA medical record noted a past medical history of hepatitis C.  

In his July 2009 VA Form 9, Substantive Appeal, the Veteran stated that he was hospitalized for his back in October 1970.  He also had surgery in the groin area with scars to prove such at the same hospital at the same time.  He also denied being an intravenous drug user, although he conceded he had alcohol and drug difficulties in his life.  He attached a copy of a two-page October 1970 profile that mentions a back defect but is silent regarding the groin, a hernia, or circumcision.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that hepatitis C was incurred as a result of an established event, injury, or disease during active service.  The Veteran's service personnel records found in the claims folder reflect his military specialty was as a vehicle mechanic.  The record does not reflect that he served in any capacity that would support his claim or suggest blood contact with other soldiers.  As noted above, service treatment records show no complaints of, or treatment for, hepatitis or blood or liver disorders during service.  Based upon the current medical evidence of record, there is little doubt that the Veteran has a current hepatitis C disorder.  It is listed as a diagnosis in recent VA treatment records.  However, the initial diagnosis was made more than three decades after the Veteran's discharge from service in 1972.

Moreover, there is no evidence that any current hepatitis C is related to service.  The Board has reviewed the medical evidence associated with the claims file.  There is no persuasive medical evidence therein of any nexus between any in-service event or injury and the present disease.  The Veteran believes his hepatitis C is due to in-service surgery in Vietnam.  He has consistently claimed hepatitis C was due to surgery in the groin area while he was in Vietnam, either in June 1970 or October 1970.  While service treatment records do show circumcision in June 1970, that procedure was not described as a surgery but it was specifically noted this was a ward procedure with local anesthesia.  Further, the Veteran subsequently has consistently denied surgeries or blood transfusions.  In fact, the Veteran has denied all hepatitis C risk factors but for sharing toothbrushes and razors within the family.  Although he concedes a past history of drug abuse he has consistently denied intravenous drug use.  

As the medical evidence of record has not established a nexus between the Veteran's current hepatitis C and his period of active service, service connection must be denied for this claim.  See Hickson, 12 Vet. App. at 253.  Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has hepatitis C that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board has considered the assertions that the Veteran and his representative have advanced on appeal.  However, the Veteran and his representative cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case.  While the Board does not doubt the sincerity of the Veteran's belief that his hepatitis C is related to his time in military service, this claim turns on medical matters: the diagnosis of any current disorder and its relationship to the Veteran's period of service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that his hepatitis C is related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Simply stated, the Veteran's service treatment records (containing no competent medical evidence of hepatitis C or a blood transfusion in service) and post-service treatment records (showing no diagnosis until 2003, and no persuasive medical evidence linking the current condition to the Veteran's service) outweigh the Veteran's contentions.  

For the foregoing reasons, the claim for service connection for hepatitis C must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To this extent and to this extent only, the appeal is granted.  

Entitlement to service connection for hepatitis C is denied.  


REMAND

Unfortunately, a remand is required for the psychiatric issue reopened in this decision.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

The Board notes that during the course of this appeal, the criteria for service connection for PTSD, and, specifically corroboration of PTSD stressors, changed.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

As was explained earlier herein, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is being reopened on the basis of new and material evidence.  Even though the Veteran was provided a VA examination in January 2010 after this new and material evidence was submitted (JSRRC confirmed one of his in-service stressors), the Board finds that further development is needed in view of the July 2010 change to VA regulations governing PTSD claims and the inadequate January 2010 VA examination.  

The Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  

According to the Veteran's PTSD questionnaire and his other written submissions and comments to VA examiners, he essentially contends that he was a tower guard in Vietnam and had to open fire on enemy forces.  He said that he kept shooting with his M-16 machine gun and did not really know how many he killed because he was far away from them.  He said that he could see a helicopter fire rockets to the enemy and this scared him.  Further, he also recounted an incident where a private named G. became violent and fired an M-16 and missed the Veteran's head by inches.  Finally, he reported that he knew someone named W.C. who was killed in Vietnam.  He presented a photograph of the Vietnam Veterans Memorial Wall which lists a W.E.C., and has stated that he knew W.C. from basic training, but was not serving with him when he was killed.  

The Board notes that the Veteran has claimed that he feared for his life as a result of some of these in-service stressors which involve hostile military activities.  (See, e.g., statement received in September 2009).  Assuming this to be the case, the new PTSD regulations would affect any questions regarding the corroboration of the Veteran's claimed stressors.  The Veteran's service personnel records confirm his service in Vietnam and the JSRRC has confirmed his base camp came under enemy attack in September 1970.  As the Veteran's service in Vietnam has been confirmed by the evidence of record, the revisions to 38 C.F.R. § 3.303(f), cited above, apply to this case.  

The question then is whether the Veteran meets the diagnostic criteria for PTSD or another acquired psychiatric disorder to warrant service connection.  The January 2010 VA examiner reported that the Veteran had PTSD symptoms, such as anxiety, depression, panic attacks, and sleep impairment, but did not explain why the Veteran was not diagnosed with PTSD, such as in the July 1997 VA examination.  Rather, the Axis I diagnoses found in the January 2010 VA examination included panic disorder without agoraphobia; schizophrenia paranoid type; antisocial personality disorder; alcohol abuse; and cannabis abuse.  The VA examiner apparently based many of these diagnoses on what she termed "previous reports;" however, four months later a diagnosis of PTSD is found in a May 2010 VA mental health clinic record.  Finally, the Board notes that the January 2010 VA examiner failed to provide any type of nexus opinion whether any of the Veteran's psychiatric diagnoses were related to in-service stressors or to his period of active duty.  

In this regard, the Veteran's VA treatment records reflect that shortly after the VA examination he was diagnosed with PTSD by a social worker.  However, the new PTSD regulations allow for service connection in instances of claimed fear of hostile military activities only where a PTSD diagnosis has been rendered by a VA or VA contracted psychiatrist or psychologist, and the claimed stressors are confirmed as being adequate to support the diagnosis.  To date, since the July 2010 amendment to VA regulations went into effect, the Veteran has not been afforded this type of VA examination to assess his claimed PTSD.  As such, the Board finds that a remand is necessary so that a medical opinion can be obtained regarding whether the Veteran's in-service stressors are adequate to support a diagnosis of PTSD.  

Therefore, on remand, the Veteran shall be scheduled for a VA mental disorders examination so that a medical opinion can be obtained regarding whether the Veteran has any acquired psychiatric disorder, to include PTSD, and, if so, whether such is related to his period of military service.  

The RO/Appeals Management Center (AMC) also shall obtain and associate with the claims file all outstanding VA and private medical records related to the Veteran's psychiatric disorders.  VA treatment records contain no post-service medical records beyond May 2010.  Therefore, any additional records from the Fort Wayne Medical Center (VAMC) in Indiana should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for any psychiatric complaint and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file or his electronic file any records identified by the Veteran or his representative that are not already associated with the claims file, in particular any records of treatment or evaluation from the Fort Wayne VA Medical Center from May 2010 to the present.  VA treatment records should be requested whether or not the Veteran responds to the request for information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After the development requested above has been completed, the RO/AMC shall schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The entire claims file must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.  Based on the examination and record review, the examiner should provide an opinion as to the following: 

(a)  Identify whether the Veteran meets current criteria for assignment of a diagnosis of a psychiatric disorder.  If so, a diagnosis or diagnoses should be assigned.  If the Veteran has an acquired psychiatric disorder, the examiner should specifically state whether a diagnosis of PTSD may be assigned consistent with the criteria for a diagnosis under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); and

(b)  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  In so doing, the examiner shall specifically address if the Veteran's claimed stressor relates to the Veteran's fear of in-service hostile military or terrorist activity.  

(c)  The examiner shall opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed PTSD is related to the Veteran's period of active duty from March 1969 to January 1972.  

(d)  The examiner should identify and diagnose any currently manifested psychiatric disorder other than PTSD, such as depression, and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or is a result of the Veteran's period of active duty from March 1969 to January 1972.  

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above with his/her diagnosis or diagnoses.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this Remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


